MEMORANDUM **
Irshad Ali, a native and citizen of Fiji, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for substantial evidence the BIA’s determinations, and any findings by the IJ that are adopted by the BIA. Molino-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s determination that no extraordinary circumstances excused Ali’s untimely filing of his application for asylum. See id.; Ramadan v. Gonzales, 427 F.3d 1218, 1221 (9th Cir.2005).
Although Ali presents evidence of past physical harm, the record does not compel the finding of a clear probability of persecution upon his return to Fiji. See Faruk v. Ashcroft, 378 F.3d 940, 944 (9th Cir.2004). Accordingly, the BIA’s denial of withholding of removal is supported by substantial evidence. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.